DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blynn Shideler on August 11, 2022.

The application has been amended as follows: 
(Currently Amended) A portable air filter cleaning device, comprising: 
a housing configured to receive an air filter to be cleaned; 
at least one spray mechanism within the housing for spraying fluid onto the air filter to be cleaned within the housing; 
a cleaning fluid reservoir coupled to at least one spray mechanism for selectively spraying cleaning fluid onto the air filter to be cleaned within the housing; 
a cleaning fluid pump coupled to the cleaning fluid reservoir for selectively pumping cleaning fluid to at least one spray mechanism for selectively spraying cleaning fluid onto the air filter to be cleaned within the housing; 
a rinsing fluid reservoir coupled to at least one spray mechanism for selectively spraying rinsing fluid onto the air filter to be cleaned within the housing; 
a rinsing fluid pump coupled to the rinsing fluid reservoir for selectively pumping rinsing fluid to at least one spray mechanism for selectively spraying rinsing fluid onto the air filter to be cleaned within the housing; 
a motor for facilitating cleaning, rinsing and drying of the air filter to be cleaned; 
a controller configured to control a wash cycle, a rinse cycle and a drying cycle; and 
a rotating plate within the housing, selectively supporting the air filter, wherein the rotating plate is selectively driven by the motor for rotating the air filter to be cleaned automatically by the controller.
10. (Currently Amended) A portable air filter cleaning device  comprising: 
a housing configured to receive an air filter to be cleaned; 
at least one spray mechanism within the housing for spraying fluid onto the air filter to be cleaned within the housing; 
a cleaning fluid reservoir coupled to at least one spray mechanism for selectively spraying cleaning fluid onto the air filter to be cleaned within the housing; 
a cleaning fluid pump coupled to the cleaning fluid reservoir for selectively pumping cleaning fluid to at least one spray mechanism for selectively spraying cleaning fluid onto the air filter to be cleaned within the housing; 
a rinsing fluid reservoir coupled to at least one spray mechanism for selectively spraying rinsing fluid onto the air filter to be cleaned within the housing; 
a rinsing fluid pump coupled to the rinsing fluid reservoir for selectively pumping rinsing fluid to at least one spray mechanism for selectively spraying rinsing fluid onto the air filter to be cleaned within the housing; 
a motor for facilitating cleaning, rinsing and drying of the air filter to be cleaned; and 
configured to automatically controlling the air cleaning device through a wash cycle, a rinse cycle and a drying cycle for the air filter to be cleaned within the housing.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the allowable subject matter indicated in the final rejection mailed on April 25, 2022 has been added to independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711